Citation Nr: 1643323	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  11-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1972 to February 1973 and  on active duty from July 1974 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD.  The Board also notes that, in March 2012, the RO denied the Veteran's claim of entitlement to service connection for PTSD for purposes of establishing eligibility to treatment.  No notice of disagreement (NOD) was filed with the March 2012 denial, and accordingly, that claim is not currently before the Board.

In August 2011, the Board remanded this case so as to afford the Veteran his requested hearing before a Veterans Law Judge (VLJ) sitting at the RO.  Thereafter, the Veteran and his son testified before the undersigned VLJ sitting at the RO in November 2015.  A transcript of the hearing is associated with the record.  Accordingly, the AOJ substantially complied with the August 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  At such time, the record was held open for 60 days for the receipt of additional evidence.  Thereafter, the Veteran submitted additional evidence consisting of lay statements from his daughter and the mother of his daughter (as well as a letter from his brother which was previously submitted).  While the Veteran did not waive AOJ consideration of such evidence, as the Board herein reopens his previously denied claim, there is no prejudice to him in the Board considering such evidence in the below decision.  Furthermore, as the merits of his claim is remanded herein, the AOJ will have an opportunity to consider such evidence in the readjudication of the claim.

Regarding the characterization of the Veteran's claim, which was previously adjudicated as service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

The Board notes that the Veteran has been previously denied entitlement to service connection for PTSD.  However, the record reflects additional psychiatric diagnoses, to include, but not limited to major depressive disorder.  Therefore, as the Board reopens the Veteran's claim for service connection for PTSD and pursuant to Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's claim of service connection as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

The reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in February 2008, the RO denied service connection for PTSD.  The Veteran filed a timely notice of disagreement, and a statement of the case (SOC) was issued; however, he did not submit a timely substantive appeal.

2.  Evidence added to the record since the final February 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

CONCLUSIONS OF LAW

1. The February 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In this case, the Veteran is seeking to reopen his claim of entitlement to service connection for PTSD, which he claims is the result of in-service sexual and/or physical assaults.  Specifically, he alleges that while stationed either in San Diego or Camp Pendleton, California, from August 1972 to November 1972 he was (1) sexually assaulted in the shower and (2) attacked while sleeping in his bunk bed in the barracks.

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a).  In this regard, the Board notes that for cases certified to the Board prior to August 4, 2014, as is the case here, the diagnosis of PTSD must be in accordance with the DSM-IV.

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The Veterans Benefits Administration (VBA) Manual (M21-1) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  VBA Manual M21-1, IV.iv.4.H.4.c.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely NOD with the decision and the AOJ issues a statement of the case (SOC), a substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for an SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran previously claimed service connection for PTSD in May 2005.  The RO denied the Veteran's claim in a January 2006 rating decision on the basis that there was no evidence that PTSD existed.  Thereafter, he submitted additional evidence and, as such, the RO reconsidered his claim in a rating decision issued in February 2008.  

In the February 2008 rating decision, the RO considered lay statements, service personnel and treatment records, post-service VA and private medical records, and a Formal Finding of Lack of Information Required to Corroborate Stressor Associated with Claim for Service Connection for PTSD.  The RO found that the Veteran had a current diagnosis of PTSD, but the evidence failed to corroborate the occurrence of the Veteran's alleged in-service assaults.  Consequently, the RO denied service connection on the basis that the record failed to show a confirmed diagnosis of PTSD based on a military stressful event, with credible supporting evidence the claimed stressful event occurred.

The Veteran was advised of the decision and his appellate rights in February 2008.  Thereafter, he filed a timely NOD in April 2008 and the AOJ issued an SOC in June 2009, which continued the denial of service connection for PTSD on the same basis as the February 2008 rating decision; however, the Veteran did not submit a timely appeal.  In this regard, a substantive appeal must have been received by August 2009 to be considered timely.  In October 2009, the Veteran submitted a statement indicating that he wished to appeal the RO's decision and had been late in submitting such statement as his medication caused forgetfulness.  However, in a subsequent October 2009 letter, the RO notified him that his statement was untimely.  He was advised of his right to appeal such determination; however, he did not do so.  Furthermore, no additional evidence was received within the remainder of the appeal period stemming from the February 2008 rating decision and no additional, relevant service department records have been associated with the record since such decision.  Therefore, the February 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

Since the February 2008 rating decision, additional evidence consisting of ongoing treatment records and lay statements have been received.  As relevant to the basis of the prior final denial, i.e., the lack of a corroborated stressor, in a March 2010 statement, the Veteran provided the names of the two men who allegedly sexually and physically assaulted him during boot camp.  Furthermore, additional lay statements, to include those offered under oath by his son at the November 2015 Board hearing, reflect that the Veteran's behavior changed after his military service.  If the AOJ is able to verify that the Veteran served with the identified men at the times the attacks occurred, such statement along with other lay statements of record describing changes in the Veteran's personality upon his return from service, may assist in the corroboration of the Veteran's statements that he was sexually and/or physically assaulted during service. Therefore, presuming the credibility of the Veteran's and other lay statements pursuant to Justus, the Board finds that new and material evidence has been received to reopen the claim for service connection for PTSD. 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Board notes that, as required by the VCAA, the Veteran was notified as to how to establish service connection, degree of disability, and effective date of disability.  However, he was not notified as to the specific requirements for establishing service connection for PTSD based on an in-service personal assaults pursuant to 38 C.F.R. § 3.304(f)(5).  Therefore, such should be provided on remand.

As noted above, the Veteran states that he acquired a psychiatric disorder, to include PTSD, as a result of sexual and physical assaults he experienced during service.  In a March 2010 statement, the Veteran named the men who allegedly assaulted him during service.  Since that time, the Veteran reports he has experienced emotional distress, flashbacks and nightmares of the assaults, avoidance of others, loss of concentration, depression, and anxiety.  As indicated in previously, VA allows for secondary evidence to corroborate the occurrence of an in-service personal assault.  38 C.F.R. § 3.304(f)(5).  In this regard, the AOJ should take necessary steps to confirm whether the Veteran served with the men whom he claims assaulted him during boot camp in 1972.

Further, because the Veteran's clinical records establish a diagnosis of PTSD and other acquired psychiatric disorders which may be related to his service, the Board finds that a medical examination with an opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such is especially important because, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton, supra.  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  

Additionally, VA treatment records dated from 2002 through 2004 reflect that the Veteran pursued a claim with the Social Security Administration (SSA), which was ultimately denied.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disorder.  In this regard, the Board acknowledges that he reported past treatment at Rollman Psychiatric Institution and Bethesda Hospital; however, in December 2006, it was determined that such records were unavailable.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records dated from February 2012 to the present from the Cincinnati, Ohio, facility should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice that provides the necessary notification regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based upon allegations of in-service personal assault, as outlined in 38 C.F.R. 
§ 3.304 (f)(5).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as 

provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. 
§ 3.159 (e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from February 2012 to the present from the Cincinnati facility, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the Joint Services Records Research Center or any other appropriate federal records repository and request that research be undertaken to determine whether the Veteran served with the men he named in his March 2010 statement as the men who assaulted him during boot camp in 1972. 
 
5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria. (In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the DSM-IV.  Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5)).

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include any corroborated military stressors and/or the Veteran's alleged personal assaults.  For any stressors related to personal assault, the examiner must consider whether there were any behavior changes following the claimed assaults that are consistent with an individual who has been assaulted.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's and his family members' lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


